HENRIOD, Justice
(dissenting).
I dissent, suggesting that as to the defendant Bluth, the main opinion is dead wrong.
*242Bluth’s inked name on a purported guaranty obviously was not his signature. No effort to prove otherwise appears in this record. The thrust of the main opinion is that Bluth permitted someone to sign his name and hence he is estopped to deny the obligation. There is no competent, substantial evidence to support this conclusion. The only thing that might come close is some self-serving hearsay testimony elicited by some finder’s fee merchants. There is no evidence of any amanuensis relationship created by Bluth. No estoppel is reflected. There is no evidence that Bluth guaranteed anything or represented anything, intending that the plaintiff act thereon .to its detriment. The only hint of it is an unproven peripatetic flunky’s testimony as liaison between his partnership, the plaintiff and a secretary purported to be Bluth’s, who went somewhere and came back from somewhere with a so-called guaranty. This star witness at the trial, upon whose testimony the trial court and this court nrast rely to hold Bluth liable, was to the effect that he witnessed Bluth’s signature. The uncontradicted evidence, however, clearly showed that he had never seen, heard of or known the man. The so-called guaranty, which purportedly binds Bluth, according to the main opinion, at its inception had no date and had no liability recited therein. This was conclusively shown to be the fact when the original showed up at the trial as an exhibit, showing no date, and no liability upon which this ill-advised case rests, —exposing and reflecting some sort of legerdemain upon which this court now bases its affirmance.
In my opinion the evidence in this case does not come within seven leagues of suggesting the gratuity that such evidence supports the trial court’s findings as to Bluth. The quantitative and qualitative standards needful to prove an estoppel, by clear and convincing or any other kind of evidence, completely are absent here in my opinion, and I think the principle involved as to an estoppel is the product of judicial myopia while reviewing the undisputed facts. Reference in the opinion and the quotations given at some length from a lower federal court and our own case of Grover v. Garn, is but an apologia for an erroneous analysis of the facts as I see it, and is nothing more than inapropos hornbook stuff, which, having been quoted, actually points up its inapplicability and unrealistic error indulged in this case.
One may wonder how this case can square with our most recent case of Owen v. Owen, this Court, 507 P.2d 368, published on the 8th day of March, 1973, where we had no difficulty whatever in rejecting the idea that liability could be bottomed on a signature reputedly that of a father that was written by the son who had the indicia of ownership, — a key to a lockbox and a passbook, which we said was an intolerable representation.
*243Withal the above, the Statute of Frauds (Title 25, Utah Code Annotated 1953) requiring a writing to bind one for the debt of another, was pleaded, — and any such writing cannot be found in this record. No treatment of this significant defense is even mentioned in the opinion. Such defense appears to have some merit, but is mentioned nowhere, nor is it explained or specifically rejected.
I am of the opinion that as to Bluth, the case should be reversed with costs to Bluth.